DETAILED ACTION
Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are pending and under consideration on the merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejection over Scolnick in view of Friedl and the Retalac article is maintained and expanded to include newly added claims 52-53.
The double patenting rejections are maintained and expanded to include newly added claims 52-53, except for one provisional rejection which is replaced with a nonprovisional rejection due to the issuance of the copending application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are rejected under 35 U.S.C. 103 as unpatentable over Scolnick et al. (US Pat. Pub. 2007/0082940) in view of Friedl et al. (US Pat. Pub. 2009/0041844) as applied to claims 19-22 and 35-36 above, and further in view of “RetaLac®, a new Excipient for Direct Compression of Sustained Release Formulations” (PharmTech.com (July 9, 2010)), hereinafter “The RetaLac® Article.”  
As to claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53, Scolnick discloses a novel series of compounds for the treatment of CNS disorders, wherein the compound may be (1R, 5S)-1-(napthalen-2-yl)-3-azabicyclo[3.1.0]hexane (see the structure at the bottom left of page 9).  The compound may be administered as a controlled release formulation (paragraph 138) and may be in the form of a tablet which uses lactose as the carrier (paragraph 145).  The controlled release properties of the formulation may be provided by use of a slow release carrier such as hydroxypropyl methyl cellulose having a viscosity in the range of about 100 cps to 100,000 cps (i.e., 100-100,000 mPA·s) which encompasses the nominal viscosity values recited by claims 1, 24, and 51 (paragraph 144). Regarding claims 33-36, The formulation further may comprise a lubricant (paragraph 142) such as magnesium stearate or talc (claims 34 and 36)(paragraph 145).  
As to claims 6-8, Scolnick teaches that the formulation may comprise no more than 1% of the corresponding (-) enantiomer (paragraph 28).   
Regarding claims 11 and 53, the compound may be in the form of its hydrochloride salt (paragraphs 27 and 29).  
Regarding claims 12, 14, and 48-49, and 52-53, Scolnick teaches that the compound is administered in a unit dosage amount of 1-1200 mg, which encompasses the claimed amounts (paragraph 139).  
 As to claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53, Scolnick does not further expressly disclose that 60-90% of the compound is released 
Friedl discloses an oral tablet pharmaceutical preparation that may be formulated for sustained release, the preparation comprising pramipexole as active ingredient, wherein the preparation comprises in a particularly preferred embodiment hypromellose 2208 as a water swelling polymeric carrier, which Friedl discloses as having the degree of methoxy or hydroxypropoxy substitution recited by claim 1, and wherein the polymer is present in the amount of about 10-80% (paragraphs 16, 25, 32, and 43).   Friedl discloses a specific embodiment comprising magnesium stearate in the amount of 1% (paragraph 51), which is within the range recited by claim 1.  Friedl further expressly teaches that the formulation may comprise lactose monohydrate as a filler and in the amount of 5-75% (paragraphs 48-49).  Friedl also discloses a working example of a formulation comprising lactose monohydrate in combination with the hypromellose 2208 (paragraph 133).  
The RetaLac® article discloses RetaLac®, a 50/50 coprocessed mixture of milled alpha lactose monohydrate and HPMC 2208 that possesses the particle size range of 
As to claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the composition of Scolnick by incorporating the HPMC and lactose into the composition as a co-processed mixture using RetaLac in the amount of 60-80% or 74.5% as recited by claims 1 and 51, since the RetaLac® article expressly teaches that co-processing these excipients in this way will impart improved flowability and wettability to the composition as well as eliminating the risk of segregation of the HPMC from the lactose during process, and because Friedl discloses the use of amounts of the lactose (i.e., 5-75%) and the HPMC (10-80% ) individually that can sum to amounts within the recited range, such as, for example, 20% of lactose and 50% of HPMC.  Additionally, since RetaLac® teaches that the HPMC and lactose monohydrate affect the flowability and wettability of the composition, it would have been prima facie obvious to vary the amounts of these ingredients during an optimization process to arrive at an amount within the recited range.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.  It further would have been prima facie obvious to select an amount of the (1R, 5S)-1-In re Aller, 105 USPQ233.  
The resulting formulation will be able to release and dissolve the active in amounts that are within the recited ranges of claim 1 since, like the claimed formulation, it is a sustained release formulation that comprises the same ingredients that are recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the 
Response to Applicant’s Arguments
Applicant claims on page 8 of their remarks to have devised a formulation outside the scope of the claims (but disclosed in Hsu et al) that was intended to provide a longer dissolution time and be used for once a day administration, but that preliminary analysis of in vivo administration of this formulation showed that it provided a higher median Cmax and did not result in an extended t1/2.  Applicant concludes that the claimed formulation, which does provide sustained release, could not have been predicted from any of the cited references.
In response, the Office has reviewed Hsu et al, but this reference does not disclose the ingredients of the formulation tested therein, nor does it disclose values for Cmax or t1/2.  Nor does the specification appear to disclose any formulation matching the description given by Applicant on page 8 of their remarks.  Therefore, Applicant’s assertion that the formulation tested by Hsu et al. failed to provide an extended t1/2  is merely an attorney argument that cannot take the place of evidence of record.  MPEP 716.01(c).  Consequently, Applicant’s argument is not granted dispositive patentable weight.  The Office suggests that Applicant submit evidence, in the form of an affidavit or declaration under 35 U.S.C. 1.132, in support of the assertion that the formulation described by Applicant at page 8 of their remarks failed to provide an extended t1/2, so that the Office can give full consideration to this argument.  
 Applicant argues that Skolnick does not exemplify any pharmaceutical composition, such that there is no single composition of Skolnick to start from and then 
In response, the cited art must be considered for what it teaches as a whole and not merely individually.  Additionally, the mere fact that a reference does not disclose a specific embodiment  as preferred does not render it any less obvious, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  While Applicant argues that the rejection does not point to any part of the cited art that gives an indication of which parameters are critical or that gives direction as to which of many possible choices is likely to be successful, the prior art in fact provides substantial guidance that would lead the skilled artisan to the claimed invention.  Applicant asserts that Skolnick exemplifies over 80 compounds, but in fact all 80 of these compounds belong to the same class (i.e., 1-aryl-3-azabicyclo[3.1.0]hexanes, all of which Scolnick teaches as useful for the same use, i.e., the treatment of CNS disorders including depression and anxiety, and an express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)). Scolnick further discloses formulating the compound as a controlled release form using a controlled release carrier and HPMC is the only carrier mentioned (paragraph 144), such that the skilled artisan reading Skolnick would have been strongly motivated to select HPMC as the carrier.  Skolnick further expressly teaches that the disclosed dosage forms will “often” be administered orally using a  oral tablet extended release compositions such as sustained release compositions such that the skilled artisan searching the prior art to determine which of the fillers disclosed by Skolnick should be combined with HPMC when it is desired to form a controlled release dosage form reasonably would have expected from reading Friedl that the combination of HPMC and lactose monohydrate would provide for controlled release when formulated as a sustained release tablet for oral administration, especially because HPMC is the only compound expressly disclosed by Skolnick as a suitable controlled release carrier, and Skolnick expressly teaches that lactose is a suitable filler for the formulations taught therein.  Additionally, the combination of HPMC and lactose monohydrate in co-processed form is so commonly used in the pharmaceutical field that, as shown by the Retalac article, it is sold commercially for this use and is taught by the prior art as providing superior functionality due to is superior flowability and wettability.  Therefore, since the RetaLac® article expressly teaches that RetaLac® provides superior functionality as a pharmaceutical excipient compared to the corresponding non-coprocessed physical mixture of HPMC and lactose, and that due to its co-processed nature has superior flowability and does not segregate into lactose and HPMC during processing, and further has much higher wettability which can facilitate preparation of aqueous dispersions/solutions, the skilled artisan would have had a strong motivation to use RetaLac® as the source of the HPMC and lactose monohydrate, and this formulation is a 50:50 mixture, the same ratio recited by the In re Aller, 105 USPQ233.  Further, the amount of the active is a result effective variable that will affect the therapeutic efficacy of the formulation such that selecting an appropriate amount is a routine optimization, and the inclusion of a lubricant is also expressly taught by Skolnick and is highly conventional in the pharmaceutical arts, such that the skilled artisan certainly would have been motivated to select a lubricant for inclusion in the Skolnick composition with a reasonable expectation of success. 
Regarding the recited dissolution properties, while the cited art does not expressly disclose the dissolution properties, these properties would flow naturally from following the suggestions of the prior art.  The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught non-carbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court 
In response to the Office’s position, however, Applicant argues that the Skolnick compounds number over 80 and possess structural differences between them and have high diversity with respect to biological activity, that Skolnick discloses the use of HPMC in the context of controlled release, which does not necessarily mean sustained release, and teaches a wide range of viscosity for the HPMC.  Applicant also argues that altering the amounts of the prior art ingredients to arrive at the presently recited ranges is not prima facie obvious because the general conditions of the claim allegedly are not disclosed in the prior art, because Skolnick does not exemplify any pharmaceutical compositions such that the cited art does not guide the artisan to the claimed composition.  Applicant argues that the active needs to be released in a time and amount to provide efficacy without intolerable side effects, and that the active may interact with other ingredients in a manner that affects its release.  The cited art is said not to establish that the claimed concentration of active provides an efficacious, long lasting, and well tolerated formulation.  
In response, Skolnick does expressly disclose that HPMC is a preferred controlled release carrier, and that lactose is a suitable filler for formulations comprising 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 9,839,627, and in view of Scolnick et al. (US Pat. Pub. 2007/0082940), Friedl et al. (US Pat. Pub. 2009/0041844) and/or “RetaLac®, a new Excipient for Direct Compression of Sustained Release Formulations” (PharmTech.com (July 9, 2010)), hereinafter “The RetaLac® Article” where indicated below.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see below.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
The teachings of the cited secondary references are relied upon as discussed above.  
Although the issued claims are method claims, the present application is not a divisional of the issued application, such that the safe harbor provision of 35 USC 121 does not apply here.
The issued claims recite a method of administering a sustained release composition comprising (1R, 5S)-1-(napthalen-2-yl)-3-azabicyclo[3.1.0]hexane hydrochloride in an amount of 1-1800 mg.  
It would have been prima facie obvious to modify the composition administered by the issued method to be an oral tablet including less than 1% of the (-) enantiomer, and to include magnesium stearate as a lubricant, HPMC having the claimed viscosity as a carrier and lactose monohydrate as a filler, or alternatively a coprocessed mixture 
Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of US Pat. No. 9,708,261, and in view of Scolnick et al. (US Pat. Pub. 2007/0082940), Friedl et al. (US Pat. Pub. 2009/0041844) and/or “RetaLac®, a new Excipient for Direct Compression of Sustained Release Formulations” (PharmTech.com (July 9, 2010)), hereinafter “The RetaLac® Article” where indicated below.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see below.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
The teachings of the cited secondary references are relied upon as discussed above.  
The issued claims recite a crystalline form of (1R, 5S)-1-(napthalen-2-yl)-3-azabicyclo[3.1.0]hexane.

Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 13/907,921 and in view of Scolnick et al. (US Pat. Pub. 2007/0082940), Friedl et al. (US Pat. Pub. 2009/0041844) and/or “RetaLac®, a new Excipient for Direct Compression of Sustained Release Formulations” (PharmTech.com (July 9, 2010)), hereinafter “The RetaLac® Article” where indicated below.

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will 
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
Although the copending claims are method claims, the present application is not a divisional of the copending application, such that the safe harbor provision of 35 USC 121 does not apply here.
The copending claims recite a method of administering a sustained release composition comprising (1R, 5S)-1-(napthalen-2-yl)-3-azabicyclo[3.1.0]hexane hydrochloride in an amount of 100-250 mg and comprising no more than 1% of the corresponding (-) enantiome.  
It would have been prima facie obvious to modify the composition administered by the copending method to be in the form of an oral tablet comprising magnesium stearate as a lubricant, HPMC having the claimed viscosity as a carrier and lactose monohydrate as a filler, or alternatively a coprocessed mixture of HMPC and lactose in the form of Retalac in the amounts recited by the present claims, since Scolnick, Friedl, and the Retalac Article expressly teach that these ingredients are suitable for use in such amounts in a sustained release composition as diluents and carriers.  The decision to formulate a pharmaceutical composition comprising an active as a sustained release formulation is highly conventional in the pharmaceutical arts, and the modifications necessary to arrive at the specifically claimed features of such a formulation are known in the art, such modifications being merely the combining of known prior art elements 
Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/646,869 and in view of Scolnick et al. (US Pat. Pub. 2007/0082940), Friedl et al. (US Pat. Pub. 2009/0041844) and/or “RetaLac®, a new Excipient for Direct Compression of Sustained Release Formulations” (PharmTech.com (July 9, 2010)), hereinafter “The RetaLac® Article” where indicated below.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see below.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).   
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent 
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
Although the copending claims are method claims, the present application is not a divisional of the copending application, such that the safe harbor provision of 35 USC 121 does not apply here.
The copending claims recite a method of administering a composition comprising (1R, 5S)-1-(napthalen-2-yl)-3-azabicyclo[3.1.0]hexane hydrochloride in an amount of 100-200 mg.  
It would have been prima facie obvious to modify the composition administered by the copending method to be an oral tablet comprising magnesium stearate as a lubricant, HPMC having the claimed viscosity as a carrier and lactose monohydrate as a filler, or alternatively a coprocessed mixture of HMPC and lactose in the form of Retalac in the amounts recited by the present claims, since Scolnick, Friedl, and the Retalac Article expressly teach that these ingredients are suitable for use in such amounts in a sustained release composition as diluents and carriers such that the proposed 
Claims 1, 6-8, 11-12, 14, 22, 24, 27, 30-31, 34, 36, 47-49, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. Appl. NO. 16/298,179, and in view of Scolnick et al. (US Pat. Pub. 2007/0082940), Friedl et al. (US Pat. Pub. 2009/0041844) and/or “RetaLac®, a new Excipient for Direct Compression of Sustained Release Formulations” (PharmTech.com (July 9, 2010)), hereinafter “The RetaLac® Article” where indicated below.

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will 
The teachings of the cited secondary references are relied upon as discussed above.  
The copending claims recite a crystalline form of (1R, 5S)-1-(napthalen-2-yl)-3-azabicyclo[3.1.0]hexane.
It would have been prima facie obvious to modify the copending composition by formulating it as a sustained release oral tablet composition comprising less than 1% of the (-) enantiomer, magnesium stearate as a lubricant,  HPMC having the claimed viscosity as a carrier and lactose monohydrate as a filler, or alternatively a coprocessed mixture of HMPC and lactose in the form of Retalac in the amounts recited by the present claims, since Scolnick, Friedl, and the Retalac article expressly teach that these ingredients are suitable for use in such amounts in a sustained release composition as diluents and carriers.  The decision to formulate a pharmaceutical composition comprising an active as a sustained release formulation is highly conventional in the pharmaceutical arts, and the modifications necessary to arrive at the specifically claimed features of such a formulation are known in the art, such modifications being merely the combining of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  The resulting formulation can dissolve in amounts that are within the recited ranges of claims 1 and 46 since, like the claimed formulation, it is a sustained release formulation that comprises the same ingredients in the same amounts that are recited by the claims.  
Response to Applicant’s Arguments

  Applicant, however, argues that the rejection does not explain why the skilled artisan would have modified the copending or issued claims to arrive at the claimed composition, and asserts that the Examiner a priori deems any stained release formulation of a medicament prima facie obvious.  
In response, the Office recognizes that a claim to a sustained release formulation of a given medicament may not be prima facie obvious, but in the present case, the sustained release formulation as claimed is in fact prima facie obvious over the related claims because the ingredients making up the formulation are all disclosed by the prior art for use in sustained release formulations as discussed in the rejections.   The modifications necessary to arrive at the presently claimed formulations are the result merely of combining  known prior art elements according to known methods to achieve predictable results, which is sufficient evidence to establish a prima facie case of obviousness as per  MPEP 2143.
Applicant, however, argues that the rejections only assert that the ingredients in the claimed formulation are all disclosed in the prior art, without considering why the skilled artisan would have modified those claims to arrive at an oral sustained release composition.  
In response, the skilled artisan would have been motivated to formulate the compositions recited by the reference application because the cited references including Skolnick teach that the claimed active can be administered via controlled 
Applicant also argues that the MPEP states that a product and process can be shown to be a distinct invention if the product as claimed can be used in a materially different process.
In response, the fact that a product could be used in a materially different process than the process recited by a reference application does not automatically mean than the product is not obvious in view of the reference process, in those cases where the cited secondary references provide a motivation to modify the composition recited by the reference method to arrive at the claimed composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Garen Gotfredson/
Examiner, Art Unit 1619



/Patricia Duffy/Primary Examiner, Art Unit 1645